      Case 4:20-cv-00154-DPM Document 13 Filed 08/10/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

TREE OF LIFE, INC.                                           PLAINTIFF

v.                       No. 4:20-cv-154-DPM

ISLAND CONSULTING, INC.                                  DEFENDANTS

                                ORDER
     1.   The Court held a status conference on 10 August 2020 to
address the difficulties between Island Consulting and its lawyers. The
Court directed that a corporate representative for Island Consulting
attend. Doc. 10. Island Consulting's lawyers notified the company
about the hearing. No representative appeared.
     2.   The Court orders Island Consulting to hire replacement
counsel, who must appear by 11 September 2020.
     3.   The Court further orders Island Consulting to show cause
why the company should not be held in contempt for not sending a
corporate representative to the August 10th hearing. The company
must also explain why it is not communicating with its current lawyers
or cooperating in handling this case. Response on these issues due by
18 September 2020.
     4.   The Court will hold another status conference on Thursday,
24 September 2020 at 4:00 p.m. in Courtroom lA of the Richard S.
      Case 4:20-cv-00154-DPM Document 13 Filed 08/10/20 Page 2 of 2



Arnold United States Courthouse, Little Rock, Arkansas. A corporate
representative of Island Consulting must appear.
     5.    The Court gives Island Consulting notice that, if the
company fails to get a new lawyer or resume full cooperation with its
current lawyers by 11 September 2020, the Court will consider the full
range of sanctions, including striking Island Consulting' s counterclaim,
its answer, or both.
     So Ordered.

                                                     v
                                 D .P. Marshall Jr.
                                 United States District Judge




                                   -2-
